                  Case: 1:19-cv-01936-PAB Doc #: 1-3 Filed: 08/25/19 1 of 4. PageID #: 14
                                                                                                       David R. Posteraro | Partner
                                                                                                Direct:216.736.7218 | drp@kjk.com
                                                                                      One Cleveland Center | 1375 East Ninth Street
                                                                                           29th Floor | Cleveland, Ohio 44114-1793
                                            I
KOHRMAN JACKSON KRANTZ                                             Main: 216.696.8700 | Toll-free: 888.696.8700 | Fax: 216.621.6536



August 7, 2019

VIA EMAIL AND REGISTERED MAIL [trandinhotran@gmail.com]

mixing_beauty_store
Attn: Thao Nguyen Thi Thu
Di Loan
Quang Tri, Vinh Linh 520000
Vietnam



                     THIS LETTER CONTAINS A WRITTEN DEMAND THAT YOU CEASE CERTAIN UNLAWFUL
                     ACTIVITIES. IF YOU DO NOT RESPOND TO THIS LETTER BY SIGNING AND RETURNING
                  THE ENCLOSED MUTUAL SETTLEMENT, RELEASE AND WAIVER, A LAWSUIT WILL BE FILED
                  AGAINST YOU. IF YOU ARE REPRESENTED BY LEGAL COUNSEL YOU SHOULD IMMEDIATELY
                                                FORWARD THIS LETTER TO THAT REPRESENTATIVE.


                   Re:       The NOCO Company
                             Infringement of Intellectual Property and Other Rights

Dear Mr. Thu:

We are legal counsel to The NOCO Company (“NOCO”), a leading designer, manufacturer and
seller of quality batteries and related products.

In business for over eighty years, NOCO is recognized by consumers as a leader in the quality
battery products industry. NOCO has used the trade name NOCO and the trademark NOCO® to
identify its high quality batteries and related products. NOCO’s continuous, widespread
advertisement, use and promotion of the NOCO Trademark has come to symbolize invaluable
goodwill. NOCO is the owner of multiple registered trademarks employing the word NOCO
including the registered trademarks NOCO®, NOCO GENIUS®, NOCO GENIUS BOOST®, and
others in connection with the sale of its products in retail stores, on-line, and on its website at:
https://no.co/ (the “Trademarks”).

NOCO has developed and publishes content, including photographic images, in connection with
its sale of products that are protected under United States and international law (the
“Copyrighted Images”).
{K0749317.1}
...............                         .
  TIT MERITAS
                  LAW FIRMS WORLDWIDE                          KJK.COM                             CLEVELAND + COLUMBUS


                                                                                                            Exhibit C
        Case: 1:19-cv-01936-PAB Doc #: 1-3 Filed: 08/25/19 2 of 4. PageID #: 15
                                                    1375 East Ninth Street | One Cleveland Center, 29th Floor | Cleveland, Ohio 44114
                                                                                              Main: 216.696.8700 | Toll-free: 888.696.8700 | 216.621.6536

KOHRMAN I JACKSON I KRANTZ




NOCO uses a network of authorized resellers to sell its products. NOCO only works with and
sells to those resellers who, as authorized resellers, are permitted to use NOCO’s Trademarks,
Copyrighted Images, and other intellectual property in connection with the sale of NOCO
products. These authorized resellers are contractually obligated to comply with NOCO policies
and procedures and only are authorized to extend the valuable consumer warranty protections
offered by NOCO.

In addition, to protect consumers and authorized resellers, its valuable Trademarks,
Copyrighted Images, intellectual property, brand reputation and goodwill, NOCO has
implemented a Minimum Advertised Priced Policy (the “MAP Policy”). The MAP Policy can be
found at https://no.co/map-policy. MAP Policy prices are enclosed and can be downloaded at
https://no.co/x/MAP.

NOCO monitors both authorized resellers and unauthorized sellers for compliance with NOCO’s
policies, acceptable use of NOCO’s Trademarks, Copyrighted Images, other intellectual
property, and compliance with NOCO’s warranty protections. This activity ensures that both
authorized resellers and consumers are protected against unauthorized sales of NOCO
products.

You are advertising NOCO products, infringing upon NOCO’s Trademarks and Copyrighted
Images, and in violation of the MAP Policy and NOCO’s intellectual property and other rights.
Evidence of that activity is set forth below:


                                                                                                                                                                                           • KJ CJ ml           I Add 10   wetcn   Hsi


                                                            NOCO Genius Boost HD 2000 Amp UltraSafe Lithium .Jump Starter.



                                                                                                                                                                                   ;:���:E��\;s��:l:n�
                                                            GB70                                                                                                           Shop with confidence

                                                            ilt   1 viewed per hour     ** * * *        ;g l)(O<luCI lilt•nOI
                                                                                                                                                                            e                                          you,


                                   �                                                                         ......... ,�
                        ----
                                                                                                             z eveaeuie
                                                                                                                                                                           Seller Information
                                                                                                                                                                           1ul111h,g_l>a11111y_t11ore(11   •J
                                                                                                                          M®P!i MM                                         1�Poamveleedback




                               -
                          -------
                             -
                                 us,    ">   IHD@   '\,
                                                    ,.,,
                                                                  100% buy.rs.:1tl$f.,t1t1on



                                                                          Shippfr'IV
                                                                                                                          Mt+U.hi M
                                                                                                      L1ni11eaquanmy,err1<11n1ng



                                                                                        rREE Econ0my Shipping I�
                                                                                        s,,.u,,, ... � .. -�
                                                                                                                                <:::> Add to watch nst




                                                                           Oallvery          £51lmatad between fhu. Aug. 1 and Fri. Aug. 9 •
                                                                                                                                                            ,eo Ny-I'll,



                                                                                        PoyPol CREDIT'
                                                                                        NolnffloHlllp•ldlnl\lllln8mOfllhaanS�•         i'\Q,olllNQ)ol liU-Mlfln.l

                                                                                        Sellerdoe&nol accel)t,etuH,•I .lu..J1s1Al!I




                      $Heveonetosell?




You are hereby advised immediately and forever to cease selling any and all NOCO products
and to sign the attached Mutual Settlement, Release and Waiver. Failure to return the
Mutual Settlement, Release and Waiver within seven (7) days of this letter will result in a
lawsuit being filed against you.

{K0749317.1}                                                                           Page 2 of 4                                                                                                         KJK.COM
        Case: 1:19-cv-01936-PAB Doc #: 1-3 Filed: 08/25/19 3 of 4. PageID #: 16
                                 1375 East Ninth Street | One Cleveland Center, 29th Floor | Cleveland, Ohio 44114
                                                     Main: 216.696.8700 | Toll-free: 888.696.8700 | 216.621.6536

KOHRMAN I JACKSON I KRANTZ




IMPORTANT

If you wish to be allowed to sell NOCO products in the future, please be advised of the
following:

     1. Your request to continue to sell NOCO products must be sent via email to
        bpg@kjk.com or, if made in writing, sent to:

                  Brand Compliance Request
                  c/o Kohrman Jackson & Krantz LLP
                  1375 East Ninth Street
                  One Cleveland Center
                  29th Floor
                  Cleveland, Ohio 44114
                  Attn: Brand Compliance Administrator

     2. You must provide proof that you have made all NOCO products offered for sale MAP
        compliant on each and every platform on which you offer such products. Failure to do
        so will result in the denial of your request and is non-negotiable; and

     3. You must agree to abide by MAP in the future and comply with all other NOCO
        policies applicable to resellers of NOCO brand products.

THIS CORRESPONDENCE DOES NOT PURPORT TO BE A COMPLETE STATEMENT OF THE LAW,
THE FACTS, OUR CLIENT’S RIGHTS OR POTENTIAL CLAIMS AND IS WITHOUT PREJUDICE TO
THEIR LEGAL AND EQUITABLE RIGHTS, ALL OF WHICH ARE EXPRESSLY RESERVED.

If you have any questions, please contact the undersigned or Sean Malone of our office at (216)
736-7237 or at spm@kjk.com.

Sincerely,




David R. Posteraro

Enclosure

Copy: Sean P. Malone


{K0749317.1}                                     Page 3 of 4                                     KJK.COM
         Case: 1:19-cv-01936-PAB Doc #: 1-3 Filed: 08/25/19 4 of 4. PageID #: 17




                 AGREEMENT IN SETTLEMENT, RELEASE AND WAIVER (RESALE PROHIBITED)
This AGREEMENT is made by and among: (i) The NOCO Company (“NOCO”); and (ii) the individual/entity identified below,
the individual executing this AGREEMENT, and their respective owners, members, shareholders, directors, officers,
employees, agents, successors, assigns, parents, subsidiaries, affiliates, and related entities (“SELLER”). NOCO and
SELLER are collectively referred to as the “PARTIES” and individually as a “PARTY”.


Name (Exact Legal Name)                                               Type of Entity (individual, corporation, etc.)

                                                  SELLER Information
Street Address                             City                       State                                   Zip Code


Telephone                                                             Fax Number

Contact Name                                                          Email


Business ID No.                            Website Address            Effective Date


                                                                  possibly could have had with respect to the PRODUCTS
1. Background. NOCO designs, manufactures, and sells              and/or to SELLER’S sale of the PRODUCTS.
products (“PRODUCTS”) under the NOCO® and other                   5. Governing Law. The laws of Ohio govern this
registered and unregistered trademarks which PRODUCTS             AGREEMENT; any action to construe or enforce it may only
embody substantial proprietary intellectual property (“NOCO       be filed in Cuyahoga County, Ohio; and any objection to
IP”). SELLER, who is not an authorized reseller, has listed       such forum is hereby waived.
PRODUCTS for sale and infringed upon the NOCO IP. In              6. Damages and Forfeiture. If the SELLER directly or
exchange for the covenants set forth herein, NOCO will not        indirectly sells any PRODUCTS or uses any NOCO IP in
pursue legal action for SELLER’s past infringement.               commerce in violation of this AGREEMENT, the SELLER
2. Non-Sale of PRODUCTS. SELLER agrees that it shall              agrees to surrender to NOCO all proceeds from its infringing
forever refrain from directly or indirectly selling any           sales. SELLER gives consent to third parties to effectuate
PRODUCTS or using any NOCO IP. If SELLER breaches                 the transfer of said proceeds from SELLER’s account to
this AGREEMENT, including by listing any PRODUCTS for             NOCO. The PARTIES agree that the harm caused by
sale on any website or other platform, including but not          SELLER’s breach would be difficult or impossible to
limited to Amazon.com, eBay, or other platform, in violation      accurately estimate, and that these damages are not a
of NOCO’s MAP or other terms and conditions of sale,              penalty, but are a reasonable estimation of the anticipated or
SELLER shall reimburse NOCO for NOCO’s costs to enforce           actual harm that might arise from SELLER’s breach.
this AGREEMENT, including, but not limited to, reasonable         7. Miscellaneous. The PARTIES (i) have fully read this
attorney fees and costs incurred.                                 AGREEMENT; (ii) understand all of its terms; (iii) have had
3. Source of Supply. Contemporaneously with the                   the opportunity to consult legal counsel; (iv) have the
execution of this AGREEMENT, SELLER shall provide to              authority to execute it; and (v) do so voluntarily. This is the
NOCO the names and addresses of all of SELLER’s sources           entire agreement among the PARTIES; supersedes any and
of supply of any and all PRODUCTS sold, or offered for sale,      all prior agreements; has been prepared jointly by them; and
by SELLER.                                                        shall be interpreted according to the rules of interpretation
4. Mutual Release of All Claims. The PARTIES hereby               for arm’s length agreements. If any term is held void or
acquit, release and forever discharge each other from, and        invalid, all other terms shall remain valid and fully
waive any and all claims, actions, causes of action, demands,     enforceable. This AGREEMENT may be executed in
rights, damages, costs, interest, punitive damages, exemplary     counterparts and is effective when counterparts have been
damages, equitable relief, attorney fees, expenses and            signed, it being understood that the PARTIES need not sign
compensation that they, either jointly or severally, may now      the same counterpart. Faxed or electronically mailed
have for economic damage, infringement of intellectual            counterparts shall be deemed to be originals; digital
property rights, breach of contract, tortious interference,       signatures shall have the same force and effect as a
negligence, and any other suits or claims for damages,            signature in pen and ink.
whatsoever, at law or in equity, that either PARTY had, has, or

THE NOCO COMPANY                                                  ____________________________ “SELLER”

By:                                                               By:
        Jonathan Nook, President                                  Title:

Date:                                                             Date:




{K0749317.1}
